Name: Council Regulation (EC) No 424/95 of 20 February 1995 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal as regards the deseasonalization premium
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  economic policy;  means of agricultural production;  agricultural policy
 Date Published: nan

 No L 45/2 EN Official Journal of the European Communities 1 . 3 . 95 COUNCIL REGULATION (EC) No 424/95 of 20 February 1995 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal as regards the deseasonalization premium THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 4c of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), provides for the gran ­ ting of a deseasonalization premium to encourage the putting up for slaughter of castrated male bovine animals outside the annual 'off-grass' period ; Whereas the sudden cessation of payment of that premium at the end of April can cause serious distur ­ bances on the markets of the Member States concerned ; whereas payment of the premium should consequently be staggered to avoid the said adverse effects ; whereas, there ­ fore, the period of application should be extended and the ' level of the premium reduced step by step, 'However, in the stead of the unit amount referred to in the previous subparagraph, in Member States which fulfil the conditions set out in paragraph 1 and in which the percentage of slaughtered castrated male bovine animals compared with the total number of slaughtered male bovine animals is greater than 10 % , this premium shall be granted in accordance with the following conditions :  ECU 60 per animal slaughtered during the first 1 5 weeks of the following year,  ECU 45 per animal slaughtered during the 16th and 17th weeks of the following year,  ECU 30 per animal slaughtered during the 18th to the 21st week of the following year, and  ECU 15 per animal slaughtered during the 22nd and 23rd weeks of the following year. In order to establish that the 1 0 % rate has been exceeded, account shall be taken of animals slaugh ­ tered during the second year preceding that in which the animal receiving the premium was slaughtered.' Article 2 This Regulation shall enter into force on the third day following its publication in the ' Official Journal of the European Communities. It shall apply from 1 January 1995. HAS ADOPTED THIS REGULATION : Article 1 Article 4c (2) of Regulation (EEC) No 805/68 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Council The President J, PUECH (') OJ No C 321 , 18 . 11 . 1994, p. 10. (2) Opinion delivered on 17 February 1995 (not yet published in the Official Journal). (3) OJ No L 148, 28 . 6. 1968, p . 24. Regulation as last amended by Regulation (EC) No 1884/94 (OJ No L 197, 30. 7. 1994, p. 27).